UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2545



CHARLES OWUSU KWARTENG,

                                              Plaintiff - Appellant,

          versus


MORGAN STATE UNIVERSITY; CECIL W. PAYTON, in
his personal as well as official capacity as
Executive Assistant to the President; CLARA
ADAMS, in her personal as well as her official
capacity as Vice President for Academic
Affairs; BURNEY J. HOLLIS, in his personal as
well as official capacity as Dean of College
of Liberal Arts; META K. TOWNSEND, in her
personal as well as official capacity as
Chairperson,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-515-1-WMN)


Submitted:   March 9, 2005                 Decided:   March 31, 2005


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Owusu Kwarteng, Appellant Pro Se.      Sally Lotz Swann,
Assistant General Counsel, Baltimore, Maryland, Mark Jason Davis,
Assistant Attorney General, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Charles Owusu Kwarteng (“Kwarteng”) appeals the district

court’s order summarily dismissing his claims for:      (1) violations

of Maryland’s national origin, gender and wage discrimination laws;

(2) violations of the federal Equal Pay Act; (3) hostile workplace

under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. §§ 2000e to 2000e-17 (2000);1 (4) due process violations;

(5) equal protection violations; (6) First Amendment violations;

and, (7) invasion of privacy, in addition to the district court’s

dismissal of certain motions. We have reviewed the record and find

no reversible error.     Accordingly, we affirm.

          To establish a claim of a hostile work environment,

Kwarteng must show:     (1) the harassment was unwelcome; (2) he was

harassed because of a protected reason (here, national origin); (3)

the harassment was sufficiently pervasive to alter his terms and

conditions    of    employment   and   created   an   abusive   working

environment; and (4) some basis exists for imposing liability on

the employer.      Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998)

(regarding racial harassment); Hartsell v. Duplex Prods., Inc., 123

F.3d 766, 772 (4th Cir. 1997) (regarding sexual harassment).        In

order to find the third element, the court must consider the


     1
      In his informal brief, Kwarteng asserts that the district
court failed to discuss his Title VII claims based on national
origin and retaliation. In its November 16, 2003 memorandum, the
district court rejected these claims as time-barred pursuant to 42
U.S.C. § 2000e-5(e) (2000).

                                  - 3 -
“frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive

utterance;    and     whether       it    unreasonably      interferes     with    an

employee’s work performance.”             Harris v. Forklift Sys., Inc., 510

U.S. 17, 23 (1993).     We find that Kwarteng fails to provide factual

evidence in support of this claim.                   We likewise conclude that

Kwarteng     failed    to     adequately          support   his   allegations      of

constitutional deprivations, or his claims based on state law.2

            Kwarteng also challenges the district court’s grant of

qualified    immunity    to    the       individual    Defendants.        Under    the

doctrine of qualified immunity, “government officials performing

discretionary functions generally are shielded from liability for

civil damages insofar as their conduct does not violate clearly

established    statutory       or    constitutional         rights   of    which    a

reasonable person would have known.”                  Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982) (citations omitted).                     Although Kwarteng

asserts that the district court erred when it “assumed” that

Defendants’ disciplinary activities were discretionary functions,

we do not agree that the district court misapplied the qualified

immunity doctrine.


     2
      The district court also properly determined that Kwarteng’s
state and federal claims of unequal pay were time-barred. See Md.
Ann. Code art. 49B, § 9A(a) (1957) (stating that “[a] complaint
must be filed within six months from the date of occurrence alleged
to be a violation of this article”); 29 U.S.C. § 255(a) (2000)
(stating that an action must be brought within two years of the
alleged violation).

                                          - 4 -
           Finally,   Kwarteng   challenges       the    district   court’s

dismissal of his motion for sanctions against the Defendants. Rule

11(d) of the Federal Rules of Civil Procedure expressly states that

sanctions do not apply “to disclosures and discovery requests,

responses,   objections,   and   motions   that    are    subject    to   the

provisions of Rules 26 through 37.” Moreover, Kwarteng has made no

showing that Defendants’ affidavits contain statements, claims, or

defenses that are frivolous or were presented for any improper

purpose.   See Fed. R. Civ. P. 11(b)(1)&(2).       Thus, we find that the

district court properly dismissed Kwarteng’s motion.3

           Accordingly, we affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




     3
      Kwarteng also challenges the district court’s denial of his
sur-reply.   Such allegation is unclear, as the district court
granted Kwarteng’s motion to file a sur-reply on June 22, 2004, and
denied Defendants’ motion to strike Kwarteng’s sur-reply in its
November 16, 2004 memorandum. Moreover, Kwarteng has failed to
provide any factual support for his allegations that the district
court failed to consider all of the evidence.

                                 - 5 -